Citation Nr: 1820207	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-31 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA).

2. Entitlement to service connection for residuals of right ankle sprain.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to September 2002; and January 2003 to December 2003.  He also had a period of active duty for training from March 1998 to September 1998;

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran had a Board hearing via videoconference in October 2017, a transcript of which is of record.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's OSA is related to his active duty service.

2. The Veteran sustained a right ankle sprain while on active duty service and continues to have residuals of the condition.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for OSA have been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107 (2012). 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for residuals of right ankle sprain have been met. 38 U.S.C. §§ 1101, 1110, 1154, 5107. 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for OSA and residuals of right ankle sprain, which he asserts began during active duty.  He has submitted a statement from S.Z. who asserted that the Veteran snored in service.  In addition, service treatment records show he sustained an inversion sprain of the right ankle in May 1998. 

The Veteran has been diagnosed with OSA and residuals of a right ankle sprain. See September 2013 medical opinion from A.C.H., M.D.  A September 2013 private medical opinion stated that the Veteran has a right ankle disability that continues to cause pain and "rolling of the [right] ankle." As such, the Board finds that a current disability for OSA and residuals of right ankle sprain has been established for purposes of determining service connection. 

Accordingly, the question becomes whether these disabilities are related to service.  A September 2013 private medical opinion indicated that the Veteran's right ankle disability was "more likely than not a service related injury," noting X-ray evidence of an extensive right ankle sprain in service and continued problems with the right ankle.  The private physician also opined that more likely than not, the Veteran's sleep apnea had persisted since his military service. The private physician noted the statement of S.Z. regarding the Veteran's snoring in service.

The Board notes that a September 2014 VA examiner conceded that the Veteran sustained a right ankle injury while in service. The examiner noted that in May 1998, during a period of active duty, an x-ray showed an extensive right ankle sprain with avulsion of either the small portion of the talus or the inferior aspect of the fibula.  However, a September 2014 VA opinion provider opined that it was less likely as not that the Veteran's current right ankle disability is related to service.  The provider noted Dr. H's written statement but noted that the available records "do not provide any evidence of an ongoing injury since 1998" including records from his two later deployments, his post-service private records, and the 2013 VA examination which failed to demonstrate a right ankle disability.

The September 2014 VA clinician also opined that it was less likely as not that the Veteran's current OSA had its onset during service. The examiner rationalized that snoring, alone (as pointed out by the September 2013 private physician), was not indicative of a diagnosis for sleep apnea, particularly in the absence of other complaints, such as daytime fatigue and headaches.  Further, the clinician noted that the Veteran denied daytime fatigue in 2003 and 2004 post-deployment questionnaires.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance. Weighing the evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's OSA arose during his active duty military service. Although the September 2014 clinician provided a negative opinion, the Dr. H indicated that OSA did begin in service. Likewise, there is both evidence for and against the claim for residuals of a right ankle sprain.  In addition, the Veteran has credibly asserted that his OSA and right ankle symptoms began in and have continued since service, including OSA symptoms based on reports from his buddies and a coworker. He is competent to give evidence that he experienced the same symptoms upon which his OSA diagnosis was based. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). As such, the benefit of the doubt must be given to the Veteran. See 38 C.F.R. § 3.30(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ...all pertinent medical and lay evidence."); 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). 

Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for OSA and residuals of right ankle sprain is granted. 38 U.S.C. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for OSA is granted.

Entitlement to service connection for residuals of right ankle sprain is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


